Citation Nr: 1047648	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  05-27 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Whether new and material evidence has been received in order to 
reopen a claim of service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tamara N. Gallagher, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1968 to November 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
reopening the Veteran's claim for service connection for PTSD.  
The Veteran timely appealed that decision.

Service connection for posttraumatic stress neurosis was last 
denied in an August 1987 Board decision.  The Veteran filed to 
reopen that claim in March 2003.  Following the May 2004 rating 
decision, the Veteran submitted a timely notice of disagreement 
in February 2005.  After receiving a July 2005 statement of the 
case, the Veteran timely submitted an August 2005 Substantive 
Appeal.  

The Board initially remanded this case in May 2006 in order for a 
Travel Board hearing to be scheduled.  The Veteran testified in a 
Travel Board hearing before a Veterans Law Judge in July 2006; a 
transcript of that hearing is associated with the claims file.  
That Veterans Law Judge remanded the case again in August 2007.  
Finally, after the necessary development for that case was 
finished, the case was returned to the Board and a decision 
denying reopening of the Veteran's PTSD claim because new and 
material evidence had not been received was furnished in June 
2008.

The Veteran then appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court), and the Veteran and 
the Secretary of the Department of Veterans Affairs (Secretary) 
agreed to jointly remand the case back to the Board in August 
2009.  The Court ordered the case remanded in an August 2009 
Order.  

Following the remand of the Board's June 2008 decision by the 
Court, the Veteran requested another hearing before the Board.  
The Board remanded the case in February 2010 in order for a 
hearing to be scheduled.  The Veteran testified in a Video 
Conference hearing before the undersigned Acting Veterans Law 
Judge in April 2010 from Togus, Maine; a transcript of that 
hearing is associated with the claims file.  Therefore, the Board 
finds that its remand order has been fully complied with, and the 
Board may proceed to adjudicate upon the merits of this case.  
See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the 
Board confers upon the claimant, as a matter of law, the right to 
compliance with the remand order).  

The Board notes that it has re-characterized the issue on appeal 
in accordance with the Court's decision in Clemons v. Shinseki, 
23 Vet. App. 1 (2009).

The issue of service connection for an acquired psychiatric 
disorder, to include PTSD, is considered reopened and is REMANDED 
to the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The August 1987 Board decision, which denied service 
connection for posttraumatic stress neurosis, is final.

2.  The evidence received since August 1987 is neither cumulative 
nor redundant, relates to unestablished facts necessary to 
substantiate the claim of service connection for an acquired 
psychiatric disorder, to include PTSD, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is reopened. 38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) defines VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2010).

In light of the favorable finding with regard to the issue of 
whether new and material evidence has been received to reopen the 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD, and the finding that a remand for 
additional development of the claim on the merits is required, no 
further discussion of VCAA compliance is warranted at this time.

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

Moreover, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) 
[i.e., under the criteria of Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM- IV)]; a link, established 
by medical evidence, between the Veteran's current symptoms and 
an in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2010).

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A § 
1154(b); 38 C.F.R. § 3.304(f)(2) (2010).  

Additionally, the evidentiary standard outlined in 38 C.F.R. § 
3.304(f)(3) for establishing in-service stressors in claims for 
PTSD was recently relaxed, adding to the types of claims VA will 
accept through credible lay testimony alone.  The new regulations 
provide that if a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that the veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010) 
(to be codified at 38 C.F.R. pt. 3).

"Fear of hostile military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted with an event 
or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
veteran or others, such as from actual or potential improvised 
explosive device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror.  Id.

If, however, the Veteran did not serve in combat, or if the 
claimed stressor is not related to combat or the fear of hostile 
military activity, there must be independent evidence to 
corroborate the Veteran's statement as to the occurrence of the 
claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 
(1994).  The Veteran's testimony alone cannot establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  Furthermore, an opinion by a medical 
health professional based on post-service examination of the 
Veteran cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

As for claims to reopen, a Board decision is final unless the 
Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 
7103(a), 7104 (West 2002); 38 C.F.R. § 20.1100(a) (2010).  If a 
claim of entitlement to service connection has been previously 
denied and that decision became final, the claim can be reopened 
and reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); see also Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (the Board must make a 
determination of whether new and material evidence has been 
received, regardless of whether the RO reopened and adjudicated 
the claim on the merits below or not).

VA must review all of the evidence submitted since the last final 
rating decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).  However, new evidence can 
be sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin of a 
veteran's disability, even where it may not convince the Board to 
grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, the claim of service connection PTSD was denied in 
an August 1987 Board decision.  He did not file for 
reconsideration, nor was such reconsideration ordered by the 
Chairman.  The Board notes that at that time the Veteran could 
not appeal his claim to the United States Court of Appeals for 
Veterans Claims (Court) because such Court did not exist at that 
time.  Accordingly, that August 1987 Board decision is final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2010).  Therefore, new and material evidence is required to 
reopen the claim, regardless of how the RO characterized the 
issue.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156; 
Barnett, supra.

In the August 1987 Board decision, the Veteran was denied service 
connection because the evidence did not corroborate an in-service 
stressor, and thus it was determined that his psychiatric 
disorder was not incurred in or aggravated by service.  Thus, the 
evidence received since that time should directly relate to those 
facts in order to be considered new and material evidence.  The 
Board finds that such new and material evidence has been received 
in this case.

The evidence received since August 1987 includes lay testimony 
from the Veteran as well as VA treatment records which 
demonstrate that the Veteran has multiple different psychiatric 
disorders diagnosed, including major depressive disorder with 
mood-congruent psychotic features, a personality disorder, and 
PTSD-or more recently, as having a "history of PTSD" or having 
a personality disorder with PTSD features.

The Veteran's lay testimony during his April 2010 hearing before 
the undersigned Acting Veteran's Law Judge indicated that he was 
part of the United States Marines in the Republic of Vietnam.  He 
stated that he earned two Bronze Stars for his combat action as a 
result of that service.  Additionally, he indicated that he was a 
part of a "sweep team" which took incoming fire, as well as 
stationed in a village that took rocket and mortar fire right 
before being medivac'ed to the hospital with a nervous condition.

Such lay evidence relates directly to both whether the Veteran 
suffered in-service stressors as a result of combat, or whether 
the Veteran's PTSD is due to a "fear of hostile military 
action."  Thus, the evidence received since August 1987 is 
neither cumulative nor redundant, relates to unestablished facts 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim of service connection for 
an acquired psychiatric disorder, to include PTSD.  

Accordingly, the Board finds that the evidence received since 
August 1987 is new and material, and the Veteran's claim of 
service connection for an acquired psychiatric disorder, to 
include PTSD, is reopened.  See 38 C.F.R. § 3.156(a).  In 
reaching this conclusion, the benefit of the doubt doctrine has 
been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

New and material evidence having been received, the claim of 
service connection for an acquired psychiatric condition, to 
include PTSD, is reopened, and to that extent only is the appeal 
granted.


REMAND

The Board notes that in August 1969 the Veteran was diagnosed by 
his company doctor as having a schizoid personality disorder.  
The Veteran was eventually medivac'ed out of the Republic of 
Vietnam, and discharged from the military with an anti-social 
personality disorder.  The Veteran's schizoid personality 
disorder was diagnosed after the Veteran had returned from 
"R&R." 

The Veteran's personnel records indicate that he was a combat 
engineer with the 3rd Battalion Marine unit, and that he 
participated in at least four different Operations with that unit 
(Purple Martin, Herkimer Mountain, William Glade, and Georgia 
Tar) from May to August 1969.  The Veteran's lay evidence 
indicates that he participated in "sweep teams" during which he 
was involved in combat with the enemy and had incoming fire.  
Other lay testimony throughout the record indicates that the 
Veteran has stated that he was one of three survivors from 
"Disaster Hill" and that he has been awarded the Congressional 
Medal of Honor as well as two Bronze Stars for his combat action 
and heroic valor.

The Board finds that the Veteran is not credible as to his 
receipt of the Congressional Medal of Honor or two Bronze Stars, 
which would signify combat action, because there is no 
documentation of record demonstrating receipt of those awards.  
However, the Board also finds that the Veteran's lay testimony, 
as well as the corroboration of the Veteran's participation in 
the four operations noted above by his personnel records, 
demonstrates that he was involved in some type of combat 
operations and received incoming fire which may have created a 
"fear of hostile military activity."

While the Board notes that the Veteran may have participated in 
combat or have a fear of hostile military activity while in 
service, the clinical evidence of record demonstrates that the 
Veteran has been seen in the past for PTSD, which was initially 
diagnosed and related to combat back in the 1980's.  However, 
more recent clinical evidence reveals several current diagnoses 
of psychiatric disorders, including PTSD, a "personality 
disorder" with PTSD features, and a major depressive disorder 
with mood-congruent psychotic features.  The records further 
indicate that the Veteran is being treated for all of these 
psychiatric conditions, and that some of them may potentially be 
co-morbid, or related either to pre-service or post-service 
family issues, including a family history of depression and 
suicides.  

Additionally, the Board notes that the Veteran's psychiatric 
problems noted in service were diagnosed as schizoid personality 
disorder and he was discharged because of an anti-social 
personality disorder.  Such are generally not service-connectable 
disabilities.  However, a February 2004 Vet Center letter 
indicates that, since the Veteran was diagnosed with a 
personality disorder in service, such does not preclude the 
finding that the Veteran's symptomatology in service was a 
manifestation of PTSD.  It notes that it is a historical fact 
that the PTSD was not a diagnosable condition at the time of the 
Veteran's service and that many service doctors at that time 
would diagnose personality disorders in lieu of what would later 
become symptomatology associated with PTSD.  In other words, the 
Veteran essentially argues that he was misdiagnosed in service 
with a personality disorder and that such psychiatric disorders 
began in and has been continuous since military service.

Given the complex milieu of psychiatric problems that the Veteran 
is currently suffering from, as well as the multiple diagnoses of 
those problems, the Board finds that a new Board examination, by 
at least two VA psychiatrists, of the Veteran is necessary in 
this case in order to adjudicate this claim.  See 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); 
see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim); see also Dunn v. West, 11 Vet. App. 
462, 466 (1998) (Vet Centers are considered VA facilities for the 
purposes of the duty to assist in obtaining records).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant medical records from 
the Togus VA Medical Center and the Lewiston 
Vet Center since October 2008 and May 2003, 
respectively, and associate those records 
with the claims file.

2.  Following the completion of the above 
development to the extent possible, schedule 
the Veteran for a VA psychiatric examination 
before a Board of two VA Psychiatrists in 
order to determine the current nature of his 
psychiatric condition and whether such is 
related to military service.  The claims file 
must be made available to and be reviewed by 
each of the examiners in conjunction with the 
examination.  All tests deemed necessary 
should be conducted and the results reported 
in detail.  

Following review of the claims file and 
examination of the Veteran, the examiners 
should provide a diagnosis for any 
psychiatric disorder identified, to include 
PTSD, a major depressive disorder and a 
personality disorder.  

Thereafter, the examiners should provide an 
opinion as to the following:

(a)	If PTSD is diagnosed, then the 
examiners should state whether the 
Veteran's PTSD is due to or caused by, 
or began in military service.  The 
examiner is asked to discuss any 
verified in-service stressor, to 
include involvement in combat 
operations with a "sweep team" in 
1969 as noted by the Veteran's 
personnel records.  

The examiners should also discuss 
whether the Veteran's PTSD diagnosis is 
due to any fear of hostile military 
action that may have occurred during 
his military service in the Republic of 
Vietnam.  

The examiners should also discuss any 
pre- or post-service stressors that may 
have caused the Veteran's PTSD, to 
include a family history of depression 
and suicides.

(b)	If any other psychiatric condition is 
diagnosed, to include major depressive 
disorder, the examiners should opine 
whether such more likely, less likely, 
or at least as likely as not (50 
percent or greater probability) arose 
as a result of military service, to 
include any of the above noted 
confirmed stressors.  The examiners 
should also discuss whether the 
Veteran's pre- and post-service 
stressors, to include a family history 
of depression and suicides, caused the 
Veteran's psychiatric condition.

(c)	If the examiners diagnose the Veteran 
with a personality disorder, the 
examiners should discuss whether such 
PTSD symptoms are part of the 
personality disorder or whether such 
psychiatric condition is co-morbid with 
the personality disorder.  

(d)	The examiners should specifically 
attempt to distinguish which 
psychiatric symptomatology is 
associated with each co-morbidly 
diagnosed psychiatric or personality 
disorder.

(e)	The examiners should also discuss 
whether the Veteran's service-diagnosed 
schizoid personality disorder or anti-
social personality disorder were 
manifestations of PTSD symptomatology 
during military service and whether the 
Veteran's symptomatology has been 
continuous since that diagnosis in 
1969.  The examiners should 
specifically address the contentions 
made by the February 2004 Vet Center 
letter in their discussion.

(f)	The examiners should also state 
whether such psychiatric conditions are 
all inter-related, or whether one 
psychiatric condition, if such is 
determined to be due to service (i.e., 
PTSD is found to be service-related but 
major depressive disorder is not), 
aggravates the other psychiatric 
conditions beyond the normal 
progression of that disease.  If such 
aggravation is found, the examiners 
should state the baseline 
symptomatology of the nonservice-
connected psychiatric condition and the 
amount of aggravation caused by the 
service-connected psychiatric 
condition.

All opinions must be accompanied by a clear 
rationale.  If the examiners opine that any 
of the above questions cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so must be provided.

3.  Following the above development, the 
RO/AMC should review the claims file and 
readjudicate the Veteran's claim of service 
connection for an acquired psychiatric 
disorder, to include PTSD.  If the benefit 
sought on appeal remains denied, the Veteran 
and his representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


